Citation Nr: 1605359	
Decision Date: 02/11/16    Archive Date: 02/18/16

DOCKET NO.  09-15 551A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Whether the effective date of July 1, 2011 for the removal of dependent step-child, M.A.H., due to marriage is correct.

2.  Entitlement to an effective date prior to March 7, 2009, for the award of a 30 percent rating for service-connected migraine headaches.  

(The issue of whether an overpayment of VA compensation benefits in the amount of $1608.00 was validly created is addressed in a separate Board decision).  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel


INTRODUCTION

The Veteran served on active duty from December 1982 to June 1986, and from July 2002 to September 2005.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  

In December 2015, the Veteran testified before the undersigned Veterans Law Judge at a hearing conducted at the Central Office in Washington, DC.  A transcript of the hearing is associated with the record.  

This appeal is being processed utilizing the Veterans Benefits Management System (VBMS) and Virtual VA paperless, electronic claims processing systems.


FINDINGS OF FACT

1.  At the December 2015 Board hearing, prior to the promulgation of a decision in the appeal, the Veteran withdrew the issue of whether the effective date of July 1, 2011 for the removal of dependent step-child, M.A.H., due to marriage is correct.  

2.  The competent and credible evidence of record reflects that the Veteran's service-connected migraine headaches have been consistently manifested by the same symptoms, including characteristic prostrating attacks occurring on an average of once a month, and warranted the same type of treatment since the effective date of service connection, i.e., October 1, 2005, to March 7, 2009, the date a 30 percent rating for such disability was assigned.  

CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal regarding the issue of whether the effective date of July 1, 2011 for the removal of dependent step-child, M.A.H., due to marriage is correct have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2.  The criteria for an effective date of October 1, 2005, for the award of a 30 percent rating for service-connected migraine headaches have been met.  38 U.S.C.A. §§ 5107, 5110, 7105 (West 2014); 38 C.F.R. §§ 3.102, 3.400, 4.124a, Diagnostic Code 8100 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Dismissed Appeal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204. 

At the December 2015 Board hearing before the undersigned, the Veteran withdrew from appeal the issue of whether the effective date of July 1, 2011 for the removal of dependent step-child, M.A.H., due to marriage is correct.  The transcript has been reduced to writing and is of record.  See Tomlin v. Brown, 5 Vet. App. 355, 357-58 (1993).  Hence, there remain no allegations of error of fact or law for appellate consideration with regard to that issue.  Accordingly, the Board does not have jurisdiction to review the appeal of that issue and it must be dismissed.


Effective Date Claim

The Board observes that the Veteran originally appealed with respect to the propriety of the initially assigned 10 percent rating for her migraine headaches from the original grant of service connection in a November 2006 rating decision.  During the course of the appeal, in an October 2011 rating decision, the AOJ awarded an increased rating of 30 percent for such disability, effective March 7, 2009.  Thereafter, the Veteran only pursued the effective date of the award of the increased rating, arguing that a 30 percent rating was warranted as of the date of service connection, i.e., October 1, 2005.  See November 2011 statement.  In this regard, in a February 2012 communication, the Veteran's representative withdrew her appeal regarding an increased rating for her headache disability.  Furthermore, at her December 2015 Board hearing, she limited her testimony to the issue of entitlement to an earlier effective date for the award of a 30 percent rating for migraine headaches.  See AB v. Brown, 6 Vet. App. 35 (1993) (finding that a claimant may limit appeal).

In light of the foregoing, as the Board's decision to grant an effective date of October 1, 2005, for the award of a 30 percent rating for the Veteran's migraine headaches herein constitutes a complete grant of the benefits sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 and the implementing regulations. 

The statutory and regulatory guidelines for the determination of an effective date of an award of disability compensation are set forth in 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  The effective date of an evaluation and an award of compensation based on an original claim, a claim reopened after a final disallowance, or a claim for increase will be the date the claim was received or the date entitlement arose, whichever is later.  See 38 C.F.R. § 3.400.  The provisions of 38 C.F.R. 
§ 3.400(b)(2) allow for assignment of an effective date the day following separation from active service if a claim is received within one year from separation from service.  As noted above, the claim on appeal originates from the award of an original claim of service connection and, as such was filed within one year of the Veteran's separation from service, the current effective date of service connection is October 1, 2005.  The current 30 percent rating was assigned during the course of the appeal in an October 2011 rating decision and was effective March 7, 2009.  Therefore, the Board will review the evidence of record to determine if entitlement to a 30 percent rating for service-connected migraine headaches arose at any time between October 1, 2005, and March 7, 2009.  

Migraine headaches are evaluated pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8100, which provides that a 10 percent rating is warranted for characteristic prostrating attacks averaging one in 2 months over the last several months, while a 30 percent disability rating is assigned for migraine headaches with characteristic prostrating attacks occurring on an average of once a month over the last several months.  

The Board observes that the neither the rating criteria nor the Court has defined "prostrating."  Cf. Fenderson v. West, 12 Vet. App. 119 (1999) (in which the Court quotes Diagnostic Code 8100 verbatim but does not specifically address the matter of what is a prostrating attack.)  However, by way of reference, the Board notes that "prostration" is defined as "extreme exhaustion or powerlessness."  See Dorland's Illustrated Medical Dictionary 1367 (28th ed. 1994).

The Veteran was afforded her first VA examination in September 2006 and, at such time, the examiner noted she experienced throbbing headaches two to three times a week, which were associated with nausea and photophobia and treated with Relpax.  The examiner did not provide any pertinent information regarding whether the Veteran experienced prostrating attacks but he did note that the Veteran's headaches remained the same since active duty and significantly interfered with her activities of daily living.  Based on such examination, an initial 10 percent rating for migraine headaches was awarded in the November 2006 rating decision.

The increased 30 percent rating was awarded for the Veteran's migraine headaches based on the findings at the March 7, 2009, VA examination.  In this regard, the March 2009 VA examiner noted the Veteran's migraines were characterized by pulsating pain, dizziness, photophobia, and nausea about one to two times a week.  He noted that the Veteran takes Relpax to treat her migraines which, if taken in time, assist in stopping the headaches.  The examiner also noted that, once or twice a month, the Veteran will develop more prostrating headaches, which require that she go into her office at work and lie down to rest or sleep the headaches off.  

During the December 2015 Board hearing, the Veteran testified that, when she had her first VA examination in September 2006, she told the examiner that her migraine headaches were prostrating and characterized by dizziness, nausea, and an inability to see.  The Veteran testified that, although she reported her symptoms to the VA examiner, that is not what was transcribed in the examination report.  She further testified that her symptoms have been present and the same since active duty, and that from October 2005 to March 2009, she experienced photophobia which was manifested by light sensitivity and bursts, as well as dizziness and nausea.  She testified that she has continued to take Relpax, which can be helpful if taken in time but, if the medication is not taken in time, she has full-blown migraine headache which requires that she lay down in a dark room without noise for about two to three hours.  The Veteran testified that her full-blown migraine headaches occur about two to three times a week.  She also explained that, even if she takes her medication in time, the migraine headaches occur to a lesser degree or severity but still require the same type of treatment.  The Veteran also testified that, when she was working full-time from 2005 to 2009, her employer gave her accommodations and allowed her to lay down when she experienced headaches but she was required to make up the work she missed at a later time.  In this regard, she testified that her headaches impacted her ability to work and that, if her employer had not been accommodating, she probably would have been terminated because she could not work during her migraine attacks.  

In evaluating this claim, the Board notes the Veteran is competent to report on factual matters of which she has firsthand knowledge, including the nature, severity, and duration of her migraine headaches.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The Board further finds that the Veteran's hearing testimony is credible, particularly as it is consistent with her previous statements.  In this regard, the Board notes that the Veteran reported that her headaches are prostrating as early as December 2008 and has consistently stated that her headaches have not improved since service, as she has exhibited the same symptoms since she filed her initial service connection claim.  See statements from the Veteran and her representative dated December 2008, October 2009, November 2011, and June 2015.  

Therefore, after resolving all doubt in the Veteran's favor, the Board concludes that the competent and credible evidence of record shows that the Veteran's migraine headaches have been consistently manifested by the same symptoms, including characteristic prostrating attacks occurring on an average of once a month, and warranted the same type of treatment since the effective date of service connection, i.e., October 1, 2005, to March 7, 2009, the date a 30 percent rating for such disability was assigned.  As such, entitlement to a 30 percent rating is warranted from October 1, 2005, the date service connection for migraine headaches was established.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102, 38 C.F.R. § 3.400.  As October 1, 2005, is the day following the Veteran's separation from active service, that is the earliest possible date from which service connection may be granted and, as the Board has assigned such as the effective date of the 30 percent rating, the Veteran's claim is considered granted in full. See 38 C.F.R. § 3.400(b)(2).


ORDER

The appeal as to the issue of whether the effective date of July 1, 2011 for the removal of dependent step-child, M.A.H., due to marriage is correct is dismissed.  

An effective date of October 1, 2005, for the award of a 30 percent rating for service-connected migraine headaches is granted, subject to the law and regulations governing payment of monetary benefits.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


